PER CURIAM.
In this Anders1 appeal, we affirm the appellant’s convictions and sentences. However, in what is clearly a scrivener’s error, the written judgment in case 09-00148 reflects a sentence of 15 years in prison followed by 15 years on probation for the offense of the burglary of a dwelling in count I. At sentencing, the trial court orally pronounced a sentence of 15 years in prison for this offense. Therefore, the written judgment must be corrected to conform to the oral pronouncement. See Turner v. State, 770 So.2d 1288, 1288 (Fla. 1st DCA 2000) (affirming and remanding in an Anders appeal with instructions to conform the judgment to the oral pronouncement awarding credit for time served). Appellant need not be present for the correction of this clerical error.
AFFIRMED but REMANDED to correct the written sentence in case number *106809-00148 to reflect a 15-year prison sentence as to count I.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).